Citation Nr: 1103777	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence had been received to reopen 
the Veteran's claim of entitlement to service connection for 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from May 1965 to July 1988.  The 
Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which determined that new and 
material evidence had not been received to reopen the Veteran's 
claim of entitlement to service connection for hearing loss 
disability and denied service connection for tinnitus.  In August 
2007, the RO determined that new and material evidence had been 
received to reopen the Veteran's claim of entitlement to service 
connection for hearing loss disability and denied the claim.  

As to the issue of whether new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for hearing loss disability, the Board is required to 
consider the question of whether new and material evidence has 
been received to reopen the Veteran's claim without regard to the 
RO's determination in order to establish the Board's jurisdiction 
to address the underlying claim and to adjudicate the claim on a 
de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic bilateral hearing 
loss disability is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  In December 1988, the RO denied service connection for 
hearing loss disability.  The Veteran was informed in writing of 
the adverse decision and his appellate rights in January 1989.  
The Veteran did not submit a notice of disagreement with the 
rating decision.  

2.  The documentation submitted since the December 1988 rating 
decision is new and material and raises a reasonable possibility 
of substantiating the Veteran's claim.  

3.  Chronic tinnitus was initially manifested during active 
service.  


CONCLUSIONS OF LAW

1.  The December 1988 RO decision denying service connection for 
hearing loss disability is final.  New and material evidence 
sufficient to reopen the Veteran's service connection for hearing 
loss disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 20.1103 (2010).  

2.  Chronic tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and remands the Veteran's 
claim for service connection for hearing loss disability and 
grants his claim of entitlement to service connection for chronic 
tinnitus.  As such, no discussion of the VA's duty to notify and 
assist is necessary.  

I.  Hearing Loss Disability

A.  Prior Rating Decision

Generally, absent the filing of a notice of disagreement (NOD) 
within one year of the date of mailing of the notification of the 
initial review and determination of a Veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon the 
same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

A.  Prior RO Decision

In December 1988, the RO denied service connection for hearing 
loss disability as the claimed disorder was not shown by the 
evidence of record.  The Veteran was informed in writing of the 
adverse decision and his appellate rights in January 1989.  The 
Veteran did not submit a NOD with the rating decision.  

The evidence upon which the RO formulated its December 1988 
rating decision may be briefly summarized.  The Veteran's service 
treatment records make no reference to hearing loss disability.  
The report of an October 1988 VA examination for compensation 
purposes relates that the Veteran's auditory acuity was within 
normal limits.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2010).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated on what constitutes "new and material evidence."  
New evidence is not that which is cumulative of other evidence 
already present in the record.  In determining whether new and 
material evidence has been submitted, the Board must consider the 
specific reasons for the prior denial.  Evans v. Brown, 9 Vet. 
App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence submitted since the December 1988 RO decision 
denying service connection for hearing loss disability consists 
of VA clinical and examination documentation, private clinical 
documentation, and written statements from the Veteran.  In his 
February 2006 application to reopen his claim of entitlement to 
service connection for hearing loss disability, the Veteran 
advanced that he was exposed to significant inservice noise 
including artillery fire, running vehicles and generators, and 
garage noises.  A July 2002 physical evaluation from D. R. R., 
M.D., conveys that the Veteran exhibited "a symmetrical drop at 
4 thousand Hertz for both ears consistent with a mild noise 
induced hearing loss."  The report of an August 2007 VA 
examination for compensation purposes states that the Veteran had 
a history of military noise exposure.  He was diagnosed with 
bilateral sensorineural hearing loss disability.  

The Board finds that the July 2002 physical evaluation from Dr. 
R., the August 2007 VA examination report, and the Veteran's 
application to reopen his claim of entitlement to service 
connection constitute new and material evidence because they show 
current hearing loss and are therefore of such significance that 
they raise a reasonable possibility of substantiating the 
Veteran's claim when considered with the evidence previously of 
record.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for hearing 
loss disability is reopened.  

II.  Tinnitus

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2010).  

The Veteran's service treatment records make no reference to 
chronic tinnitus or ringing of the ears.  A September 1980 Army 
treatment record states that the Veteran denied experiencing 
tinnitus.  At his May 1988 physical examination for service 
retirement, the Veteran denied experiencing ear "trouble."  No 
findings of ringing of the ears or tinnitus were reported.  

At the October 1988 VA examination for compensation purposes, the 
examiner commented that the Veteran "denies all ear-related 
symptoms except for occasional feeling of fullness in both 
ears."  

A November 2005 VA audiological evaluation indicates that the 
Veteran complained of bilateral chronic tinnitus.  The Veteran 
was diagnosed with tinnitus.  The treating VA audiologist 
commented that "there is no evidence in the history to suggest 
the cause for ... the aggravation of tinnitus since discharge from 
the military."  A January 2006 VA Ears, Nose, Throat (ENT) 
evaluation states that the Veteran presented a history of 
tinnitus since active service.  The Veteran was diagnosed with 
tinnitus symptoms.  

In his February 2006 claim for service connection, the Veteran 
conveyed that he was exposed to firing artillery guns; running 
vehicles and generators; and garage noises during active service.  
He reported that he was "required to take medications to make me 
relax which helps stop the ringing in my ears."  

In an undated written statement received in June 2006, the 
Veteran related that he had initially experienced buzzing in his 
ears in 1984 and worsening symptoms since service separation.  He 
clarified that he had been more concerned with his other 
significant health issues than his tinnitus during active 
service.  

In his January 2007 NOD, the Veteran indicated that a treating VA 
physician at the Nashville, Tennessee, VA Medical Center had 
informed him that "it is 'more likely than not' that the 
tinnitus had started during my time in service."  
At the October 2007 VA examination for compensation purposes, the 
Veteran complained of chronic bilateral tinnitus since "the 
1970s."  The Veteran was diagnosed with tinnitus.  The examining 
audiologist opined that:

The patient states that the hearing loss 
and tinnitus began while he was in the 
service.  All audiograms completed while in 
the service show normal hearing in both 
ears and no complaint of tinnitus noted in 
the C-file.  It is not likely that hearing 
loss or tinnitus is a result of his 
military noise exposure.  

In his September 2007 Appeal to the Board (VA Form 9), the 
Veteran asserted that he had told the examiner at his 1988 
physical examination for service separation that he was 
experiencing significant ringing of the ears.  He stated that he 
was informed by military medical personnel that his tinnitus 
could neither be clinically detected nor treated.  

In her January 2011 Appellant's Brief, the accredited 
representative conveys that the Veteran's military occupational 
specialties were staff maintenance technician and field artillery 
maintenance technician.  In the course of performing his military 
duties, the Veteran was exposed to significant noise.  

The Veteran asserts that he experienced chronic tinnitus during 
active service and until the present time.  The Board notes that 
the Veteran had significant noise exposure during active service.  
The Veteran is competent to describe his experience of ringing in 
the ears during and after service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).  While the service treatment records 
and the clinical record dated prior to November 2005 make no 
reference to tinnitus or ringing of the ears, the Veteran has 
clarified that such deficiency arises from both his need to 
address his other pressing health issues and the lack of 
available treatment for tinnitus.  The Board has no basis to 
question the Veteran's credibility.  The Veteran's 
ringing/buzzing of the ears has been diagnosed as tinnitus by 
competent VA medical professionals.  The Veteran has reported 
that he experienced buzzing in his ears in service which 
continued thereafter.  His statements are found to be competent, 
credible and probative.  Given these facts, the Board finds that 
the evidence is in at least equipoise as to whether the Veteran's 
chronic tinnitus is etiologically related to active service.  
Upon resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is now warranted for 
chronic tinnitus.  


ORDER

The Veteran's application to reopen his claim of entitlement to 
service connection for hearing loss disability is granted.  

Service connection for chronic tinnitus is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service connection for chronic bilateral hearing 
loss disability is to be determined following a de novo review of 
the entire record.  

The Veteran asserts that service connection is warranted for 
chronic bilateral hearing loss disability as the claimed disorder 
was precipitated by his inservice noise exposure.  The accredited 
representative notes that the Veteran had significant inservice 
noise exposure while performing his duties as a staff maintenance 
technician and a field artillery technician.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

In reviewing the clinical record, the Board observes that the 
medical evidence currently is insufficient to decide the claim.  
The July 2002 physical evaluation from Dr. R. relates that the 
Veteran exhibited "a symmetrical drop at 4 thousand Hertz for 
both ears consistent with a mild noise induced hearing loss."  
The report of the August 2007 VA examination for compensation 
purposes also found sensorineural hearing loss.  The examiner 
concluded that "it is not likely that hearing loss ... is a result 
of his military noise exposure."  However, the examiner did not 
address the Veteran's report that his post service noise exposure 
consisted of occasionally firing guns with hearing protection.  
Nor did the examiner address the in-service shift in hearing 
acuity in service on the left at 4000 Hertz.   

The VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board 
finds that further VA evaluation would be helpful in resolving 
the issues raised by the instant appeal.  

The record contains no clinical documentation dated after March 
2006.  The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  See 38 C.F.R. § 3.159(c)(2); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his chronic bilateral hearing loss 
disability after March 2006, including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified health 
care providers and request that they 
forward copies of all available examination 
and clinical documentation pertaining to 
the Veteran, not already of record, for 
incorporation into the claims file.  

2.  Associate with the claims folder all 
relevant VA clinical documentation 
pertaining to treatment of the Veteran 
after March 13, 2006.  

3.  Then schedule the Veteran for a VA 
examination to address the current nature 
and etiology of his chronic hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic 
hearing loss disability had its onset 
during active service; is etiologically 
related to the Veteran's inservice noise 
exposure; or otherwise is related to active 
service.  The examiner's attention is 
directed to the shift in left ear hearing 
acuity from the service entrance 
examination to the separation examination 
and the Veteran's reports of a lack of 
excessive noise exposure following service 
(i.e., he shoots guns occasionally but with 
hearing protection).   

Send the claims folder to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  
The examiner is requested to provide a 
detailed rationale for all stated opinions.  

4.  Then adjudicate the Veteran's 
entitlement to service connection for 
chronic bilateral hearing loss disability 
on a de novo basis.  If the benefit sought 
on appeal remains denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the statement of the 
case.  The Veteran should be given the 
opportunity to respond to the SSOC before 
the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 


cases that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


